Citation Nr: 0519291	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-18 782	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of 
pneumonia, to include a heart condition with associated lung 
disorder, but not to include hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active military service from January 1954 to 
January 1957.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Subsequently, in February 2000, 
the veteran's claims file was transferred to the RO in St. 
Petersburg, Florida.  At present, after remands to the RO for 
additional development in May 2001 and July 2004, the 
veteran's case is once again before the Board for appellate 
adjudication. 

The Board notes that the veteran presented testimony during 
an appeals hearing at the RO before a hearing officer in 
August 2000.  A copy of the hearing transcript issued 
following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The competent medical evidence of record does not show 
that the claimed residuals of pneumonia, to include a heart 
condition with associated lung disorder, but not to include 
hypertension, are related to active service.


CONCLUSION OF LAW

The claimed residuals of pneumonia, to include a heart 
condition with associated lung disorder, but not to include 
hypertension, were neither incurred in or aggravated during 
active service, nor may they be so presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. 
§§ 3.159, 3.102, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via a June 2001 RO letter, the January 
1999 rating decision, the August 2000 statement of the case, 
the May 2001 Board decision and remand, the July 2004 Board 
remand, and the various supplemental statements of the case 
(SSOCs) issued from October 2003 to the present.  In 
addition, the June 2001 RO letter, and October 2003 and 
February 2004 SSOCs provided the veteran with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Although the VA notices that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  By the informational 
letter, the rating decision, the SOC, and the various Board 
decision/remands and SSOCs, VA satisfied the fourth element 
of the notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service 
connection may also be granted for certain chronic diseases, 
including cardiovascular disorders such as organic heart 
disease, when such diseases are manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin such doubt may be resolved in favor of the claimant.  
By reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.

In this case, the service medical records include April 1954 
notations which indicate the veteran was hospitalized for two 
weeks with lobar pneumonia.  X-rays revealed pneumonitis in 
the left lower lung field.  The veteran was treated with 
penicillin, and subsequent x-rays were normal.  The veteran 
was discharged to full duty.

July 1956 service medical notations also show that, upon 
routine chest film, suspected cardiomegaly was noted.  X-rays 
for cardiac size and configuration confirmed it, and the 
veteran complained of occasional chest pain that did not 
radiate, and of prior exertional dyspnea.  Further cardiac 
evaluation was recommended, and performed.  However, upon 
further evaluation by a military physician, Dr. Brown, the 
veteran had blood pressure of 130/80.  He did not have a 
history of angina, did not have shortness of breath, and did 
not have a history of hypertension or kidney stones.  Also, 
he did not have distension of veins or thyroid enlargement.  
The heart was also not enlarged, and it had regular rate and 
rhythm without murmur.  The veteran was found not to have a 
heart disorder.

The postservice medical evidence includes an August 1968 VA 
examination report showing that, upon examination of the 
vascular system, the veteran had no visible pulsations in the 
neck.  He had normal heart size to percussion, with sino-
auricular rhythm present and no murmurs.  His heart sounds 
were good, and all peripheral vessels were ample and 
symmetrical with no evidence of edema.  The veteran was 
diagnosed with hypertension at this time.  And, upon 
examination of the respiratory system, the veteran gave a 
history of pleurisy with bilateral pneumonia in March 1964, 
which was treated at the Buford Naval Hospital in South 
Carolina.  At the time of this examination, he had no cough 
or expectoration, no visible or palpable masses of the 
thoracic cage, clear lung fields to percussion and 
auscultation, and no pleurisy or pneumonia.  Chest x-rays 
were negative at this time.

Treatment records received from the Social Security 
Administration, and from various VA Medical Centers (VAMCs), 
including the Baltimore, Camp Hill, Lebanon and Tampa VAMCs 
dated from 1968 to 2003, describe the treatment the veteran 
received over time for various health problems including 
respiratory and heart problems.  In this respect, August 1968 
records from the Baltimore VAMC show the veteran was admitted 
for hospitalization for one day for broncho-pneumonia of the 
left base.  However, chest x-rays of the veteran showed 
clearance of the pulmonary infiltration of the left base and 
he was discharged. 

A May 1998 echocardiogram from the Camp Hill VAMC shows the 
veteran had moderate to severe dilated left ventricle with 
severely reduced systolic function, severe left ventricular 
hypertrophy, moderately dilated left atrium with trace mitral 
regurgitation, and mitral annular calcifications.  He also 
had trace aortic regurgitation, no aortic stenosis, and 
normal right atrial and right ventricular size.

Records from the Florida Medical Clinic dated May 2000 
include an echocardiogram report which shows cardiomyopathy, 
left ventricular and left atrial enlargement, aortic valve 
sclerosis without stenosis with trace aortic incompetence, 
and trace mitral regurgitation.  Also, a Cardiolite stress 
test report revealed a fairly large anterior and 
inferolateral myocardial infarction with minimal zone of 
reversible ischemia at the lateral wall and evidence of 
ischemic cardiomyopathy.

A May 2000 statement from P. Hughes, M.D., notes the veteran 
was treated for six months for cardiomyopathy.  X-rays taken 
in the 1950s during a bout of pneumonia showed cardiomegaly 
at that time.  And, according to Dr. Hughes, if this was a 
viral-type pneumonia, there may have been a cardiomyopathy 
associated with that which did cause the cardiomegaly at that 
time, which would result in a permanent state of dilated 
heart that was currently present. 

An April 2002 statement from R. Rao, M.D., indicates that an 
echocardiography was performed on the veteran, and that he 
was diagnosed with severely dilated left ventricle cavity 
size with global left ventricular systolic dysfunction with 
an ejection fraction (EF) of 40 percent, mild mitral and 
tricuspid regurgitation, and aortic sclerosis with an AVA of 
1.5 centimeters.

A September 2003 VA examination report shows left ventricle 
(LV) systolic function severely reduced, with an estimated EF 
of 25 to 30 percent.  The veteran's LV was moderate to 
severely dilated, and the LV walls and thickness showed mild 
to moderate concentric left ventricular hypertrophy.  LV wall 
motion abnormality was noted suggestive of coronary artery 
disease (CAD).  Diastolic dysfunction was present.  Also, the 
left atrium was moderate to severely dilated, and he had 
moderate pulmonary insufficiency, with mild to moderate 
mitral regurgitation.  The studies were consistent with 
ischemic dilated cardiomyopathy.  And, upon x-ray 
examination, the veteran presented apparent cardiomegaly with 
prominent left ventricle, internal decrease in lung volumes, 
and calcified and enlarged aorta.

An additional September 2003 VA respiratory examination 
report reveals the veteran was not on any oxygen.  He denied 
daytime hypersomnolence, but was on home albuterol inhaler.  
He also gave a history of smoking a one pack a day of 
cigarettes for 35 years, starting at the age of 20 and 
quitting in 1985.  The veteran was diagnosed with mild 
chronic obstructive pulmonary disease (COPD), and no 
residuals of pneumonia.

A September 2003 VA heart examination report shows the 
veteran was diagnosed with CAD, status post revascularization 
of three vessels in 1985, and subsequently two vessels in 
1993 with diminished ejection fraction at 25 to 30 percent 
with severe dilatation and left ventricular hypertrophy.  
Upon a review of the veteran's records, the examiner noted 
that he agreed with Dr. Brown from the military that the 
previously reported cardiomegaly initially noted in 1954 was, 
in fact, related to poor radiographic technique and was, in 
fact, a false study revealing evidence of cardiomegaly.  
Repeat films revealed no evidence of cardiomegaly in 1956, 
and at that time there was no evidence of cardiovascular 
dysfunction.  As such, it was the examiner's opinion that the 
veteran's pneumonia in 1954 had no associated evidence of 
cardiomyopathy and the current medical illness was not an 
end-organ effect from the previously noted pneumonia from 
1954.

A November 2003 statement from A. Tun, M.D., notes the 
veteran had a recent echocardiogram which showed dilated 
cardiomyopathy with evidence of multiple segmental wall 
motion abnormalities.  His LV systolic function was reported 
as severely depressed and EF was reported around 25 to 30 
percent.  It was pointed out that the veteran also had an 
abnormal x-ray in the 1950s during a bout of pneumonia which 
reported cardiomegaly, and the possibility of pre-existing 
cardiomyopathy at that time cannot be ruled out.

During the August 2000 RO hearing, the veteran testified that 
he was treated for pneumonia during active service, and that 
at that time, a heart condition was discovered which is now 
also affecting his pulmonary system.  Therefore, service 
connection should be granted.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence does not support a grant of the 
claimed residuals of pneumonia, to include a heart condition 
with associated lung disorder, but not to include 
hypertension.  The Board acknowledges that the veteran was 
treated for pneumonia during service, which resolved without 
sequelae, and the veteran was discharged to full duty 
following his treatment.  The Board also acknowledges that 
the veteran's July 1956 service medical notations show that 
chest films revealed suspected cardiomegaly.  However, upon 
further evaluation by a military physician (Dr. Brown), the 
veteran was found to not have a history of angina, shortness 
of breath, distension of veins or thyroid enlargement.  Dr. 
Brown specifically found at that time, after examining the 
veteran, that his heart was not enlarged, that it had regular 
rate and rhythm without murmur, and that the veteran had did 
not have a heart disorder.

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, as discussed above, a 
May 2000 statement from P. Hughes, M.D., notes the veteran 
was treated for six months for cardiomyopathy.  X-rays taken 
in the 1950s during a bout of pneumonia showed cardiomegaly 
at that time, and that, if this was a viral-type pneumonia, 
there may have been a cardiomyopathy associated with that 
which did cause the cardiomegaly at that time, which would 
result in a permanent state of dilated heart that we see 
today.  The Board finds Dr. Hughes' opinion vague and 
unsupported by medical findings.  The law is clear that 
medical evidence which simply uses terms such as "could," 
without supporting clinical data or other rationale, is too 
speculative and does not provide the degree of certainty 
required to constitute medical nexus evidence.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999); see Mattern v. West, 12 
Vet. App. 222 (1999).  That is the case here.  Dr. Hughes' 
opinion that there may have been a cardiomyopathy is to say 
the least, speculative.  In addition, Dr. Hughes simply did 
not provide any information as to the objective medical 
findings upon which he based his conclusions.  Moreover, it 
is clear from the service medical records, that upon further 
examination by Dr. Brown, the veteran's heart was found not 
to be enlarged, and the veteran was deemed not to have a 
heart disorder.

Similarly, the Board finds the November 2003 statement from 
A. Tun, M.D., to be speculative.  Dr. Tun noted the veteran's 
abnormal x-ray in the 1950s during a bout of pneumonia which 
reported cardiomegaly, and indicated that the possibility of 
pre-existing cardiomyopathy at that time cannot be ruled out.  
Again, the Board finds that this opinion is vague and 
speculative as Dr. Tun did not discuss the objective medical 
findings upon which he based his conclusion.  In this 
respect, the United States Court of Appeals for Veterans 
Claims (Court) has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).

In contrast, a September 2003 VA respiratory examination 
report reveals the veteran gave a history of smoking a one 
pack a day of cigarettes for 35 years, starting at the age of 
20 and quitting in 1985, and diagnosed the veteran with mild 
COPD, and no residuals of pneumonia.  Moreover, the A 
September 2003 VA heart examination report, which concludes 
that the veteran's pneumonia in 1954 had no associated 
evidence of cardiomyopathy and the current medical illness 
was not an end-organ effect from the previously noted 
pneumonia from 1954, is based on a longitudinal review of the 
veteran's claims file and medical records/history.  The 
examiner discussed the objective medical evidence which led 
him to his conclusion, and took into consideration the 
veteran's prior history.  The examiner specifically indicated 
that the veteran's claims file was reviewed and that the 
medical opinion was based on a detailed examination of the 
veteran and his history, including a discussion of the 
medical findings contained in the service medical records.  
Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

Finally, the service-medical records do not support the 
veteran's contention that he had an enlarged heart following 
a bout of pneumonia as a subsequent examination by a military 
physician specifically noted that the veteran did not have a 
history of angina, shortness of breath, distension of veins 
or thyroid enlargement; that the veteran did not have an 
enlarged heart; and that his heart had regular rate and 
rhythm without murmur.  And, the Board finds that it was not 
until the late 1990s and beyond that the veteran was actually 
diagnosed with his current heart and lung disorders, which is 
several decades after his discharge from service in 1957.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2004). 

Although the Board does not doubt the veteran's sincere 
belief that his currently claimed residuals of pneumonia, to 
include a heart condition with associated lung disorder, but 
not to include hypertension, is related to his service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or aggravation.  
Absent a professional medical opinion linking the veteran's 
disorders to service, service connection cannot be granted.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The law is clear that when the evidence is in relative 
equipoise as to the merits of an issue, the benefit of the 
doubt in resolving the issue is to be given to the appellant.  
38 U.S.C.A. § 5107(b).  In this case, it is apparent that the 
veteran's claimed disorder is not related to service.  Given 
that the preponderance of the evidence of record does not 
support the veteran's contentions, the Board finds that the 
evidence 


is not in at least relative equipoise, and that the 
reasonable doubt rule is not for application in this case.  
The veteran's claim must be denied.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for the residuals of pneumonia, to include 
a heart condition with associated lung disorder, but not to 
include hypertension, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


